Citation Nr: 0417615	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  00-07 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Whether the veteran's daughter may be recognized as a 
helpless child on the basis of permanent incapacity for self-
support.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant and her mother


ATTORNEY FOR THE BOARD

Robert R. O'Brien, Counsel


INTRODUCTION

The veteran had active service from July 1942 to January 
1946.  He died in April 1992.  The appellant is his daughter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
VARO in Louisville which determined that the extent and 
nature of the appellant's disability was not sufficient to 
show that she was permanently incapable of self-support prior 
to age 18.  


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.  

2.  The veteran's daughter was born in January 1958, and as 
such, turned 18 in January 1976.  

3.  The evidence does not demonstrate that the appellant was 
permanently incapable of self-support due to mental or 
physical defect when she reached the age of 18 years.




CONCLUSION OF LAW

The veteran's daughter was not permanently incapable of self-
support prior to attaining the age of 18 years, and may not 
be recognized as the helpless child of the veteran.  
38 U.S.C.A. §§ 101, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.315, 3.356 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and notify him or her of the evidence necessary to 
complete an application for benefits.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. Law 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. § 5100 et. seq. (West 
2002); 38 C.F.R. § 3.159 (2003).  The VCAA, which became law 
on November 9, 2000, redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order), which had held that VA could 
not assist in the development of a claim that was not well 
grounded.  

There is now a duty to notify a claimant of information or 
lay or medical evidence necessary to substantiate a claim and 
to indicate what portion of the information or evidence is to 
be provided by the claimant and what part VA will attempt to 
obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA has satisfied the duty to assist and 
duty to notify requirements pursuant to statutory and 
regulatory provisions and applicable case law.  Specifically, 
the appellant was initially advised of the information and 
evidence she was expected to provide relative to her claim in 
a February 1, 2001, communication explaining the VCAA and its 
ramifications.  She was advised of the actions VA would 
undertake to assist her claim.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The Board therefore finds that the 
appellant was provided adequate notice as to the evidence 
needed to substantiate her claim for benefits.  The Board 
notes that discussions contained in the rating decision and 
statement of the case and supplemental statements of the case 
further provided her with sufficient information concerning 
the applicable regulations regarding the evidence necessary 
to substantiate her claim.  

The Board also finds that to the extent practicable, all 
relevant facts have been properly developed with respect to 
the issue on appeal, and all relevant evidence necessary for 
an equitable resolution of the issue has been identified and 
obtained.  The evidence of record includes private medical 
records, academic reports, and personal statements from the 
appellant and others in support of her claim.  Additionally, 
she and her mother provided testimony at a videoconference 
hearing before the undersigned in January 2002.  The Board is 
not aware of any additional relevant evidence that is 
available in connection with the appeal, and concludes that 
all reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  Therefore, no further 
assistance to the appellant regarding the development of 
evidence is required, and would otherwise be unproductive.  
See generally VCAA; see also Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Although it does not appear that the RO informed the 
appellant of the specific provisions of the VCAA or of its 
regulations, the claim has been developed in a manner 
consistent with the VCAA.  The appellant and her mother had 
the opportunity to provide testimony at a videoconference 
hearing before the undersigned in January 2002.  Development 
was undertaken by the Board in April 2002.  The undersigned 
finds that VA has essentially met the requirements of the 
VCAA in development of the case, and there would be no 
benefit flowing to the appellant in developing the case even 
further.  The Board notes there has been extensive factual 
development in this case, and believes there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating the claim.  Further notice or 
development is not required.  Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001).

VA provides certain benefits for children of veterans shown 
to be permanently incapable of self-support by reason of 
mental or physical defect prior to attaining the age of 18 
years.  38 U.S.C.A. § 101 (4)(A); 38 C.F.R. §§ 3.315(a), 
3.356 (2003).  The phrase permanent incapacity for self-
support contemplates disabilities that are totally 
incapacitating to the extent that a person would be 
permanently incapable of self-support through his or her own 
efforts by reason of physical or mental defects.  The focus 
of analysis must be on the appellant's condition at the time 
of her 18th birthday; it is that condition that determines 
whether she is entitled to the standards of a helpless child.  
If she is shown to be capable of self-support at the age of 
18, the Board need go no further.  Dobson v. Brown, 4 Vet. 
App. 443 (1993).  

To establish entitlement to the benefit sought, various 
factors under 38 C.F.R. § 3.356 are for consideration.  
Principal factors for consideration are:  

(1).  The fact that the claimant is 
earning his or her own support is prima 
facie evidence that he or she is not 
incapable of self-support.  Incapacity 
for self-support will not be considered 
to exist when the child by his or her own 
efforts is provided with sufficient 
income for his or her reasonable support. 

(2).  A child shown by proper evidence to 
have been permanently incapable of self-
support prior to the date of attaining 
the age of 18 years, may be so held at a 
later date even though there may have 
been a short intervening period or 
periods when his or her condition was 
such that he or she was employed, 
provided the cause of incapacity is the 
same as that upon which the original 
determination was made and there were no 
intervening diseases or injuries that 
could be considered as major factors.  
Employment which was only casual, 
intermittent, tryout, unsuccessful, or 
terminated after a short period by reason 
of disability, should not be considered 
as rebutting permanent incapability of 
self-support otherwise established.  

(3).  It should be borne in mind that 
employment of a child prior or subsequent 
to the delimiting age may or may not be a 
normal situation depending on the 
educational progress of the child, the 
economic situation of the family, 
indulgent attitude of parents, and the 
like.  In those cases where the extent 
and nature of disability raises some 
doubt as to whether they would render the 
average person incapable of self-support, 
factors other than employment are for 
consideration.  In such cases, there 
should be considered whether the daily 
activities of the child in the home and 
community are equivalent to the 
activities of employment of any nature 
within the physical or mental capacity of 
the child that would provide sufficient 
income for reasonable support.  Lack of 
employment of the child either prior to 
the delimiting age or thereafter should 
not be considered as a major factor in 
the determination to be made, unless it 
is shown that it was due to physical or 
mental defect and not to mere 
disinclination to work or indulgence of 
relatives or friends.

(4).  The capacity of a child for self-
support is not determinable upon 
employment afforded solely upon 
sympathetic or charitable considerations 
and which involved no actual or 
substantial rendition of services.  

As noted above, the law is clear in that to qualify for VA 
benefits as a helpless child, the child must be shown to be 
permanently incapable of self-support for reason of mental or 
physical defect prior to attaining the age of 18 years.  
38 C.F.R. §§ 3.315 (a), 3.356.  The appellant's medical 
status subsequent to the age of 18 is not determinative of 
the issue.  

The evidence of record includes an August 1966 communication 
from an optometrist who stated he saw the appellant for a 
visual analysis in May 1966 when she was 8 years of age.  
Reference was made to history of hydrocephalus, corrective 
surgery, and resultant complications.  Analysis uncovered 
many visual problems, including problems relating auditory 
and visual timing, patterning visually directed movements, 
immaturity in visual-perceptual organization of geometric 
forms, unreliable visual monitoring of her own operations, 
very poor ocular motor teaming, and poor focusing control for 
sustained near-point tasks.

Also of record is a report of psychological evaluation of the 
appellant at the age of 10 years and 5 months in July 1968.  
It was noted the appellant had been followed by another 
physician since several months after birth for hydrocephalus.  
It was indicated that a prior psychological evaluation had 
been done by another physician when the appellant was 7 years 
and 2 months.  It was noted that she was considered to have 
average capacity, but withdrew and regressed when under 
pressure.  The examiner stated that the appellant currently 
seemed "notably insecure emotionally."  Reference was made to 
a rather upsetting school year, especially difficulty in 
handling any new situation.  It was noted the appellant 
seemed unable to handle feelings very well.  Discussion with 
her parents gave the impression that she had regressed the 
past year in terms of her ability to handle situations.  The 
parents related this to the pressure and misunderstanding of 
her situation in school with the need for special education.

The psychologist opined that the appellant had overall 
functioning in the average range of intelligence, "but shows 
special disabilities in analogous and inferential reasoning, 
as well as in perceptual motor abilities.  The quality of 
deficits is notably consistent with brain damage.  
Emotionally she seems insecure and currently is blocking and 
denying some of her difficulties.  She seems to feel under a 
great deal of pressure to perform."  It was indicated that 
special education for the appellant was needed.

Copies of elementary school report cards reflect the 
appellant passed her classes and there is no reflection of 
any special accommodation having been made to her.  A high 
school report card covering the school year 1974 to 1975 
revealed average to above average grades.  None of the 
academic information indicated the appellant was in remedial 
courses or received failing grades.  

Also of record is a transcript of the appellant's grades at a 
state university.  The transcript reflects that for the 
school year from 1975 to 1976, the appellant received passing 
grades in all courses.  There was no indication of any 
special concessions made to her in any of the courses.  

The majority of the medical evidence of record pertains to 
her status subsequent to the age of 18.  Included is a 
January 2000 statement from a private physician to the effect 
that he had been the appellant's neurologist since November 
1996, a time some 18 years following the appellant's 18th 
birthday.  The physician stated that based on his review of 
the appellant's status, she had a "virtually lifelong 
disability related to the development of hydrocephalus as an 
infant, treated with a shunt, and with multiple revisions.  
This resulted in some left side weakness and learning 
disability."  He stated that with great effort and much in 
the way of accommodations for her learning problems, the 
appellant attained a degree in social work.  He added that 
after a series of attempts at working in a variety of jobs, 
she had been evaluated by vocational rehabilitation and 
testing showed that while she had adequate disabilities in 
certain isolated intellectual activities such as verbal 
skills, she nonetheless had severe problems with attention 
and concentration.  Also, her performance reportedly 
deteriorated considerably with stress of various types.  He 
summarized by indicating that she showed through actual 
failed attempts at finding and maintaining employment and 
also on neuropsychometric testing that she had a high degree 
of disability.  He opined that at the present her prospects 
for finding employment on a practical level seemed to be 
"very poor," and added there did not appear to be any type of 
training or education that would overcome those serious 
difficulties.  

The Board is cognizant of the difficulties the appellant has 
had over the years and is also aware of statements on her 
behalf from her mother and other relatives.  However, while 
she and her relatives are competent to describe 
manifestations during her childhood, they are not competent 
to provide medical evidence establishing that she was 
permanently incapable of self-support prior to or at the time 
of her 18th birthday.  See generally Ruiz v. Gober, 10 Vet. 
App. 352, 356 (1997); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

The record shows, and the Board does not dispute, that the 
appellant had a difficult time during her formative years.  
However, the evidence demonstrates that she was able to 
successfully complete high school, and thereafter enter 
college where she was able to continue successfully with post 
secondary education before her 18th birthday.  She and her 
mother indicated at the videoconference hearing before the 
undersigned in 2002 that she was also able to work at various 
jobs, albeit with difficulty.  

Accordingly, while physicians have described learning 
problems and neurological impairment resulting from the 
hydrocephalus, the objective evidence indicates that the 
appellant was able to complete high school without indication 
of special accommodations and even continue with post 
secondary education before her 18th birthday.  In sum, the 
evidence of record is against a finding that the appellant 
was permanently incapable of self-support by reason of mental 
or physical defect prior to or at the date of attaining 18 
years.  The Board therefore finds that the evidence 
demonstrates the appellant was not a helpless child at the 
time of attaining age 18 within the meaning of the applicable 
law and regulations.

ORDER

The appeal is denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



